Citation Nr: 0835806	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  00-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service from June 1951 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In August 2005, the Board issued a decision on the merits of 
the veteran's claim - the Board denied the veteran's request 
for service connection.  The veteran was notified of that 
decision and he appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  After 
the veteran appealed to the Court, the VA submitted a Joint 
Motion for an Order Vacating and Remanding the Board Decision 
and Incorporating the Terms of this Remand.  The Court 
granted the Motion and issued an Order in October 2006.  

In granting the Joint Motion, the Court vacated the August 
2005 Board Decision and remanded the action to the Board for 
additional development.  It is noted that in the Joint 
Motion, the following was pointed out:

The BVA violated 38 U.S.C. § 7104(d)(1) 
by failing to address why the May 2004 
remand and the Court's decision in 
Stegall do not require the RO to procure 
a medical opinion addressing whether 
Appellant's low back disability is "at 
least as likely as not" related to his 
service.  Thus, the BVA must do so on 
remand.  

After receiving the claim, the Board remanded the claim in 
March 2008.  In its remand, the Board specifically asked that 
the examiner render an opinion as to whether it is at least 
as likely as not that any current low back disability is 
related to the veteran's military service.  Subsequently, an 
examination was performed and the claim returned to the Board 
for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Between the veteran's discharge from service in 1954 
until the early 1990s, the records do not show that the 
veteran received medical treatment for a chronic lower back 
disability.  

3.  The veteran has been diagnosed as suffering from a lower 
back disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in letters dated in February 2001, January 2002, May 
2004, and February 2005, as well as a statement of the case 
(SOC) in April 2000 and supplemental statements of the case 
in October 2000, May 2001, January 2004, and June 2005.  
These documents informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  During the course of this appeal, the 
veteran has undergone medical examinations at the local VA 
Medical Center (VAMC).  Those examination reports have been 
obtained and included in the claims folder for review.  

It is added that in March 2008, the Board remanded the issue 
on appeal for further development.  After reviewing the 
development undertaken pursuant to the remand, the Board 
finds that the remand directives were substantially complied 
with and will proceed with consideration of appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  In this regard, the veteran was given another 
opportunity to present any additional evidence to the Board 
and to complete a VA examination in connection with his claim 
as outlined in the March 2008 remand directives.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in the Supplemental Statement of the Case (SSOC) sent 
to him in June 2008.  This document provided a discussion of 
the subject matter of Dingess and how the Dingess claim could 
affect the veteran's case.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran has come before the VA asking that VA service 
connection be granted for a lower back disability.  He 
contends that while in service, he fell off a tank injuring 
his back.  He further asserts that he continued to suffer 
from back problems after service and now has a lower back 
disability that he maintains is the result of the purported 
in-service injury.  

As noted, the veteran was released from active duty in 1954.  
The veteran has claimed that prior to leaving the US Army, he 
injured his back on three separate occasions.  The veteran's 
service medical treatment records are not available through 
no fault of the veteran as they were presumably destroyed in 
a 1973 at the National Personnel Records Center (NPRC).  It 
is noted that the record indicates that the veteran first 
reported having suffered a back injury from a fall during 
service in the later half of the 1990s.  Said accident was 
reported in private medical reports.  

It is also noted that on a VA examination in July 1999, the 
veteran reported having injured his back in 1952 when he fell 
off a tank.  He stated that he had received treatment but 
continued thereafter to suffer from back pain.  The then 
current x-ray films of 1999 indicated that the veteran was 
suffering from arthritis of the lower back.  

Private medical x-rays in March 1967 revealed early arthritis 
of the low back.  An August 1968 report from Memorial 
Hospital indicates that the veteran had been in his usual 
state of good health until three weeks prior to admission 
when, getting out of bed, he turned in such a way that he 
noticed immediate low back pain.  Low back pain persisted and 
increased in intensity.  Per the veteran, the pain had lasted 
over a week and had since radiated into the leg and foot.  
The initial impressions were an acute low back strain and 
probable herniated nucleus pulposis.

A June 1999 statement from W. S., M.D., indicates that the 
veteran had been a patient since September 1996.  It was 
noted that the veteran had been having problems since the 
1950s when he suffered an injury.  It was the veteran who 
told the doctor that he had been experiencing back problems 
since the 1950s - the doctor did not have access to nor did 
he review the veteran's post-service medical records.  X-ray 
films taken at that time showed arthritis of the back.

To support his assertions, the veteran has submitted "buddy 
statements" from individuals who served with the veteran 
while the veteran was on active duty.  These statements have 
been proffered to corroborate the veteran's assertions that 
he suffered from an actual fall from a tank as he has 
claimed.  An August 1999 service comrade statement indicates 
that the veteran was a tank commander who was in combat most 
of the time.  In April 2000, the service comrade further 
indicated that he had witnessed the veteran limping during 
service and he recounted that the veteran had told him that 
he had fallen from his tank and injured his back.

A July 2000 statement from T. N., D.O., indicates that he had 
treated the veteran since January 2000 for disorders to 
include low back pain.  The veteran reported having chronic 
low back pain since the 1950s when he injured his back in the 
military.  X-rays of the low back showed the presence of 
arthritis.  It was opined that it was likely that the 
veteran's injuries in the 1950s started his low back pain.  
The Board would point out that the Dr. N. was not the 
veteran's treating physician after the veteran left the 
service nor did he review the veteran's claims folder prior 
to issuing his July 2000 statement.  

Also contained in the veteran's claims folder are records 
from the Social Security Administration (SSA).  A January 
1979 SSA determination concluded that the veteran was not 
entitled to SSA disability benefits.  The medical records 
that this decision was based on are not relevant to the 
current claim of service connection for the low back.  The 
veteran reapplied for benefits nearly seven years later.  A 
June 1986 SSA decision determined that the veteran was not 
disabled for SSA benefits due to heart disease.  SSA medical 
records dating from 1978 to 1992 did not include treatment 
for a back disability.  In June 2004, the SSA indicated that 
there were no additional records for the veteran as his 
folder had been destroyed.

The NPRC indicated in January 2002 that the veteran had fire 
related service and that no service medical records or SGO 
records were available - presumably having been destroyed in 
a 1973 fire.  In June 2003, it was indicated that morning 
reports did not exist.  A July 2003 reply from NPRC indicated 
that there were no service medical records for the veteran.

On VA examination in November 2003, the veteran reported 
chronic low back pain since suffering back injuries during 
service.  X-rays of the low back revealed degenerative disc 
disease and arthritis.  It was opined that the veteran 
currently suffered from degenerative disc disease and that 
there were no residuals from a lumbar strain at the current 
time.

Another VA examination was accomplished in April 2005.  On 
that exam report, the medical provider noted that the 
veteran's claims folder had been completely reviewed.  The 
examiner accurately recounted the veteran's medical history 
in detail.  The diagnoses were degenerative disc disease and 
mild stenosis secondary to degeneration of the low back.  The 
examiner indicated that even if it was assumed that the 
veteran had injured his back on three occasions in service, 
this would not establish reasonable cause as a link to his 
current condition.  It was noted that a 1968 medical note had 
indicated that the veteran had not been suffering from back 
symptoms until three weeks before hospitalization.  It was 
therefore opined that it was unlikely that the veteran's 
current low back disability was related to the back injuries 
in service.  The impression was that the back disability was 
due to a post-service incident or occurrence.  

In April 2008, another examination was performed.  The 
examiner reviewed the entire claims folder, including the 
submission by Dr. N., prior to examining the veteran.  Upon 
completion of the examination, the medical provider diagnosed 
the veteran has suffering from degenerative changes in the 
lumbar spine with disk space narrowing.  The examiner further 
opined:

Having reviewed the provided service 
medical records, I am in agreement with 
[the VA doctor's] statement that the 
previous history of injuries while in 
active military service did not cause the 
veteran's current lumbar spine condition.  
Based on his current physical examination 
and provided history, including his full 
return to duty following his injuries, it 
is my formal opinion that the veteran's 
current lumbar spine condition's true 
etiology cannot be attributed to the 
injuries he sustained while actively 
enlisted in the military service.  

Note:  The doctor noted above was the VA examiner who 
provided the April 2005 VA opinion.  

To start with, medical history supplied by a patient to a 
doctor when an individual is obtaining medical treatment is 
viewed as being highly credible.  The August 1999 service 
comrade statement offers further credible corroborative 
support to the veteran's allegation.  In short, there is no 
valid basis upon which to doubt the credibility of the facts 
and circumstances surrounding the alleged in-service 
injuries.  As a result, the Board finds that the evidence 
supports the veteran's allegation that he injured his back 
during service.  Yet, the mere experience of injuring one's 
back in service does not necessarily imply that the injury or 
injuries produced a chronic and permanent disability that 
would someday lead to a ratable disorder for VA purposes.  

Service medical records, SGO records, and morning reports are 
not available.  The first post service medical evidence 
concerning this claim dates from March 1967.  A private 
medical low back x-ray revealed what was categorized as early 
arthritis.  An August 1968 private hospital report indicates 
that the veteran had been in good health until three weeks 
before when he started suffering from low back pain.  The 
diagnoses were low back strain and probable herniated nucleus 
pulposis.  Additional private treatment records in recent 
years show continuing treatment for progressively worsening 
low back disabilities to include degenerative disc disease, 
arthritis, and stenosis.

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between current 
low back disability (first manifest many years after service) 
and the veteran's service.  The Board has the duty to assess 
the credibility and weight to be given the evidence relative 
to this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Dr. N. opined in July 2000 that it was likely that the 
veteran's injuries in the 1950s started his low back pain.  
In the case of Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the Court determined that pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  This opinion does not speak to 
the onset of a chronic back disability for which service 
connection may be granted.  Additionally, the Board finds the 
opinion deficient in that it does not provide supporting 
medical information that substantiates the assertions made, 
the examiner failed to have the veteran's complete medical 
record before him in order to confirm the statements made by 
the veteran, and Dr. N. failed to provide comments as to why 
the veteran went for so many years after service without 
complaints involving his lower back.  Hence, the Board finds 
that Dr. N.'s opinion is inconsistent with the veteran's 
post-service medical history.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179-80 (2005).  Thus, this opinion is not 
probative of the issue at bar.

Moreover, Dr. S. indicated in June 1999 that the veteran had 
been having back problems since the 1950s when he suffered an 
injury.  The June 1999 opinion from Dr. S. appears to have 
been based solely on statements provided by the appellant.  
There is no indication that Dr. S. reviewed the veteran's SSA 
medical records, his claims folder, or the pre-1999 
VA/private medical records.  In addition, Doctor S.'s opinion 
is conclusory in nature; that is, it does not provide 
underlying reasons and bases for its conclusion.  Instead, 
Doctor S. relied upon the information provided to him by the 
veteran.  In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Federal Circuit held that evidence of a prolonged period 
without medical complaint may be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after service, as evidence of whether a 
preexisting condition was aggravated by service.  Id. at 
1333.  Thus, if the veteran is deemed not to be credible, 
then the information that said veteran provides to a doctor 
may also be held in suspicion.  In this case, the veteran was 
released from active duty in 1954.  It is not until 1967 and 
1968 that the medical records show complaints involving the 
back.  And in 1968, the veteran did not attribute the back 
complaints to his service.  He reported that his back 
problems were related to his turning in his bed.  It is not 
until the late 1990s that the veteran suggests that current 
back symptoms were somehow related to falls he incurred while 
in service.  

Therefore, it is the conclusion of the Board that the 
veteran's absence of complaints attributing his back 
condition to his military service for forty-plus years fails 
to add credence to the veteran's statements.  The veteran is 
less-than credible.  Because the veteran's statement is less-
than credible, the information provided to Dr. S. is also of 
a questionable nature.  Thus, Dr. S.'s statement lacks 
significant probative value.  Thus, his statement is not 
accorded probative value due to the lack of any discussion or 
acknowledgement of the veteran's factual history.  In sum, 
the Board may reject this opinion because the basis for the 
opinion was an inaccurate factual opinion.  See generally 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In the case 
at bar, there are substantial and significant factors that 
favor the valuation of the April 2005 and April 2008 VA 
medical opinions over the private medical hypotheses.  First 
of all, it must be stressed that these opinions, unlike the 
private medical opinions, were based on a complete and 
accurate review of the entire medical record.  The examiners 
emphasized that the medical record in August 1968 indicated 
that the veteran had been in good health.  As the veteran had 
not been suffering from low back symptoms just weeks before 
the August 1968 onset of low back problems, the examiners 
opined that even if it was assumed that the veteran had 
injured his back in service, it was unlikely that any current 
low back disability was related to service.  The second 
examiner, from 2008, further specifically pointed out that 
after the tank injuries the veteran returned to full duty and 
ultimately completed his tour-of-duty.  As such, the examiner 
concluded that the veteran's current back disability could be 
attributed to acute and transitory conditions of the back 
that were occurred during the veteran's military service.  
Hence, as the VA examiners provided reasoned opinions based 
upon accurate reviews of the entire record, the Board will 
accord significant probative value to both of these opinions.  

It is equally clear that the veteran's statements and the 
statement from a service comrade (although they can comment 
on what they observed during service), do not rise to the 
level of competent medical evidence of a diagnosis or a nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The lay evidence of record is probative to the fact 
that the veteran injured his low back during service with 
resulting pain.  The lay evidence, in the aggregate, does not 
speak to the issue of whether a chronic low back disability, 
that was first manifest many years after service, is related 
to disease or injury in service.  Accordingly, the lay 
evidence submitted lacks any significant probative value 
relative to the issue on appeal.  

In deciding this claim the Board also takes into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard in cases 
(such as the case at bar) where the service medical records 
are presumed destroyed while in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the doubt belongs to the veteran.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of a 
nexus between an in-service injury and the initial 
manifestation of chronic low back disability many years 
later, the Board concludes that the preponderance of the 
evidence is against this claim, and the benefit-of-the-doubt 
standard is therefore inapplicable.  Thus, the Board is 
unable to identify a basis for granting service connection 
for a low back disability.  Gilbert, supra, at 57-58; 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2007).


ORDER

Entitlement to service connection for a lower back disorder 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


